THOMPSON, Judge.
Livingston Mason appeals the denial of his petition for writ of habeas corpus. This petition is successive; Mason having filed the same petition in the Second Judicial Circuit. That writ was denied on its merits on 20 September 1991. Mason never appealed the disposition of that case. Instead, he filed this current petition for writ of habeas corpus in Sumter County, in the Fifth Judicial Circuit, in October 1991. Because this is a successive petition which raises grounds that were previously raised and disposed of, the ruling of the trial court is affirmed. See Francois v. Wainwright, 470 So.2d 685 (Fla.1985); State v. Dearing, 513 So.2d 232 (Fla. 3d DCA 1987); Johnson v. State, 390 So.2d 1234 (Fla. 5th DCA 1980).
AFFIRMED.
HARRIS, C.J., and GRIFFIN, J., concur.